             Case 4:19-cv-00807-KGB Document 3 Filed 12/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DIVISION OF ARKANSAS
                                CENTRAL DIVISION

USABLE MUTUAL INSURANCE COMPANY,
d/b/a Arkansas Blue Cross and Blue Shield                                         PLAINTIFF

v.                               Case No. 4:19-cv-00807 KGB

ACE AMERICAN INSURANCE COMPANY                                                  DEFENDANT

                                            ORDER

       Before the Court is plaintiff USAble Mutual Insurance Company, d/b/a Arkansas Blue

Cross and Blue Shield’s notice of voluntary dismissal without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i). For good cause shown, the Court dismisses this case without

prejudice.

       It is so ordered this 11th day of December, 2019.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
